DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-9, 11, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 9,271,526).

1: Liu teaches a case attachment (case, capable of accommodating an electronic cigarette 200) for an unclaimed electronic cigarette, comprising: 
an outer housing (outer housing 101); 
a detent housing (detent housing 11) slidably disposed within the outer housing (slidably within 101, from Figure 2-3 where 11 slides upwards) and movable between a compressed position (compressed position shown in Figure 2) and an extended position (extended position shown in Figure 3); 
a first pin (first pin/elongated mechanism 203 and 201) having a first portion (first portion 203) rotatably and partially supported within the outer housing (which is partially supported within 101) and a second portion (second portion below 21) translatably and partially 
a biasing member (biasing member 12) interposed between the outer housing and an end surface of the detent housing, the biasing member configured to bias the detent housing in a direction away from the end surface (see the direction away from the end surface, towards the top, see Figure 2 below), 
wherein the first pin is configured to selectively retain the detent housing in the compressed position (first pin is selectively retaining the detent in a compressed position/first position in Figure 2) when in the first position and selectively retain the detent housing in the extended position when in the second position (extended position in Figure 3, where the elastic portion 203 selectively contribute to retain the detent housing in the extended position, when 12 is also extended).

    PNG
    media_image1.png
    798
    603
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    766
    530
    media_image2.png
    Greyscale

8: Liu teaches the claimed invention as discussed above for Claim 1 and Liu further teaches that the detent housing has a generally U-shaped configuration (see U-shaped configuration of the detent housing in Figure 3).


    PNG
    media_image3.png
    710
    533
    media_image3.png
    Greyscale

9: Liu teaches the claimed invention as discussed above for Claim 1 and Liu further teaches that the detent housing includes a first surface and an opposite second surface, the second surface defining a channel therein that is configured to slidably receive a portion of the first pin therein (see Figure 2 below).

    PNG
    media_image4.png
    785
    527
    media_image4.png
    Greyscale


13: Liu teaches a case attachment (case, capable of accommodating an electronic cigarette 200) for an unclaimed electronic cigarette, comprising: 
an outer housing (outer housing 101); 
a detent housing (detent housing 11) slidably disposed within the outer housing (slidably within 101, from Figure 2-3 where 11 slides upwards) and movable between a compressed 
a pin (pin/elongated mechanism 203 and 201) having a first portion (first portion 203) rotatably and partially supported within the outer housing (which is partially supported within 101) and a second portion (second portion below 21) translatably and partially supported within the detent housing (201 partially supported within 11), the pin being movable from a first position to a second position (first position of the pin in Figure 2 and a second position in Figure 3); and 
wherein the detent housing is retained in the compressed position (first pin is selectively retaining the detent in a compressed position/first position in Figure 2) to a second position (extended position in Figure 3, where the elastic portion 203 selectively contribute to retain the detent housing in the extended position, when 12 is also extended), where the detent housing is retained in the extended position.

14: Liu teaches the claimed invention as discussed above for Claim 13 and Liu further teaches that the detent housing includes a first surface and an opposite second surface, the second surface defining a channel therein that is configured to slidably receive a portion of the first pin therein (see Figure 2 above).

17: Liu teaches a case attachment (case, capable of accommodating an electronic cigarette 200) for an unclaimed electronic cigarette, comprising: 
an outer housing (outer housing 101); 

a retaining slab disposed on the detent housing, the retaining slab configured to selectively couple an unclaimed electronic cigarette to the detent housing (see slab in Figure 3 below, disposed on top of the detent housing); and
a pin (pin/elongated mechanism 203 and 201) having a first portion (first portion 203) rotatably and partially supported within the outer housing (which is partially supported within 101) and a second portion (second portion below 21) translatably and partially supported within the detent housing (201 partially supported within 11), the pin being movable from a first position , where the detent housing is retained in the compressed position (first pin is selectively retaining the detent in a compressed position/first position in Figure 2), to a second position (a second position in Figure 3), where the detent housing is retained in the extended position (extended position in Figure 3, where the elastic portion 203 selectively contribute to retain the detent housing in the extended position, when 12 is also extended).

    PNG
    media_image5.png
    800
    608
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 9,271,526) in view of Hanes (US 2017/0225836).

5: Lui teaches the claimed invention as discussed for Claim 1 except a fastening strip coupled to a portion of the outer housing.
Haines teaches a clip (113) which can be used as an attachment device for a container (100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui such that a clip of Haines was provided on the body portion of 101 of Lui in order to permit the container (100) of Lui to removably securing to an article, clothing, or a surface, as well as for mounting purposes, as taught by Haines (Abstract).


Haines teaches a clip (113) which can be used as an attachment device for a container (100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui such that a clip of Haines was provided on the body portion of 101 of Lui in order to permit the container (100) of Lui to removably securing to an article, clothing, or a surface, as well as for mounting purposes, as taught by Haines (Abstract).

Allowable Subject Matter
Claims 2-3, 6-7, 10-12, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735